Title: From Alexander Hamilton to William Ellery, 7 October 1790
From: Hamilton, Alexander
To: Ellery, William


Treasury Department, October 7th 1790
Sir
My letter of the 27th of Septr to you proceeded on the supposition that the duty of Tonnage mentioned by you under the denomination of light money was for the purpose of supporting the lighthouse establishments in your state and consequently distinct from that imposed by the Act entitled “An Act to incorporate certain persons by the name of the River machine Company in the Town of Providence and for other purposes therein mentioned” to the operation of which act untill the tenth day of January next, Congress have declared their consent, by the Act of which the inclosed is a copy. It has since occurred to me that there may possibly have been some misapprehension, and that the duty in question may be the same to which that consent relates in which case the conclusion will of course be different, and that duty must continue to be collected untill the said tenth day of January.
In the hurry of expediting the Letter above mentioned it did not occur to me that there is in the last clause of the 10th Section of the first Article of the constitution of the United States an express prohibition to the Individual States, against laying a duty of Tonnage without the consent of Congress.
I am with great consideration   Sir   Your obedt Servt
Alexander Hamilton
Wm. Ellery EsqrCollector of the CustomsProvidence
